PER CURIAM.
This is an appeal from the judgment of the circuit court which dismissed an appeal from the board of county commissioners of Davison county from an order rejecting an application for the rebate of taxes. The question presented on this appeal is the same as the question involved in No. 5359, Dakota Wesleyan University v. Betts, handed down on the 18th day of last month and reported in 47 S. D. 6r8. 201 N. W. 524, and upon the authority of that case the judgment appealed from is reversed.
No. 5359 is again before us on petition by respondent for a rehearing. Petitioner does not seem to seriously question the correctness of the conclusion arrived at so much as the ground on which the opinion is based. The case has been given most careful and thorough consideration, and, after such consideration, we are of the opinion that -under our present Constitution and existing statute all property that is owned by religious, educational, charitable or benevolent societies, regardless of its character, extent, location or the purposes for which it is used, and all property, regardless of its character or extent, that is used exclusively for charitable, benevolent, religious, or educational purposes, is exempt from taxation.
This disposes of both cases, and a rehearing is denied.
ANDERSON, J., not present.